Citation Nr: 1600282	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2009 rating decision denied entitlement to extraschedular TDIU.  Since the August 2009 rating decision, the Veteran has had increased combined ratings, and as of March 19, 2014, the Veteran meets the schedular criteria for TDIU.  Thus, this decision contemplates extraschedular and schedular TDIU.

The Veteran appeared and testified at a personal hearing in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the virtual record.

This claim was previously before the Board in February 2014 and November 2015.  Most recently, the Board remanded the claims of entitlement to a rating in excess of 40 percent for fibromyalgia and reinstatement of a separate rating for headaches for the issuance of a Statement of the Case.  In an August 2015 rating decision, the RO reinstated the Veteran's separate rating for headaches, which was previously a part of his rating for fibromyalgia.  As this is a grant of the issue on appeal.  In September 2015, the RO issued a SOC continuing a denial of an extraschedular rating in excess of 40 percent for fibromyalgia.  The Veteran and his agent were notified of this SOC, and a substantive appeal was not timely filed.  As such, these two remanded issues are not before the Board.  Additionally, in the November 2015 remand, the Board directed that the Veteran's extraschedular TDIU claim be referred to the Director of Compensation.  This was accomplished, and the claim was returned to the Board. 



FINDINGS OF FACT

1.  The Veteran completed high school, and indicated he had two years of college education, but did not complete a degree.  He was employed throughout his life in auto and boat part sales and distribution.

2.  Prior to March 19, 2014, the Veteran's service-connected disabilities were rated as: 40 percent for fibromyalgia (June 9, 2008), 30 percent right shoulder (January 1, 2000), headaches 30 percent (only from January 9, 2007 to June 9, 2008, then it was absorbed by fibromyalgia rating).  He had a combined 60 percent rating from June 9, 2008.

3.  From March 19, 2014, the Veteran's service-connected disabilities were rated as: 40 percent for fibromyalgia (June 9, 2008), 30 percent right shoulder (January 1, 2000), headaches 30 percent (reinstated on March 19, 2014).  He had a combined 70 percent rating from March 19, 2014.

4.  Due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.  The Veteran filed his claim for TDIU (and a claim for increased ratings that was previously addressed by the Board) on July 23, 2008.


CONCLUSION OF LAW

The criteria for schedular and extraschedular TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a), 4.16(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to TDIU, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, the Veteran's claim for TDIU prior to March 19, 2014 was referred the Director of Compensation in August 2015.  The Director of Compensation's response to the request is not contained in the virtual record; however, the August 2015 Supplemental Statement of the Case (SSOC) contained the Director's negative decision, and included his accompanying reasons and bases.  As the claim was referred to the Director, and was initially considered by him in accordance with 38 C.F.R. § 4.16(b), the Board now has the authority to assign an extraschedular total disability rating.  As the Director's decision and reasoning are contained in the SSOC, the Board finds that there is no benefit to a remand for a copy of the decision itself as it would prolong the decision process, and the Board's decision in this case is favorable.

A claim for TDIU is a claim for increased compensation if, as in this case, the 'disability upon which entitlement to TDIU is based has already been found to be service connected.'  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The Board notes that the effective date of the award of an increase in compensation/TDIU is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

On July 23, 2008, the Veteran filed a claim of entitlement to TDIU and requested increased ratings for his right shoulder disability and headaches, and service connection for fibromyalgia, among other issues. 

On his January 2009 Application for Increased Compensation based on Unemployability, the Veteran noted he was unemployed due to his fibromyalgia and right shoulder condition.  He wrote that he last worked full time in May 2008, but that his disability affected his full time employment in 2006.  He further indicated that he worked full-time as an inventory clerk from 1993 to 2004, and part-time through a VA work-study employment security program from September 2005 to May 2008.  He indicated he completed high school and had two years of college education.  He remarked that he lost his education funding due to his "condition."  In an October 2009 statement he noted he was trying to get a degree in Business Technologies, but that he could not continue his courses due to his disabilities, particularly his fibromyalgia.

In February 2009, the Employment Security office provided a VA Form 21-4192 that the Veteran was not terminated due to excessive absenteeism but that VA terminated his school enrollment due to an inability to attend school due to his disability, and therefore he had to be removed from the work-study program.  He was noted to have last worked on April 2, 2008.  An accompanying statement noted that the Veteran was "enthusiastic, cheerful, dependable worker" when he first entered the program and worked 25 hours a week.  However, in 2006 the Veteran had aches and pains, irritable bowel symptoms and migraines which caused him to work less and less.  His memory loss and physical problems progressed to the point he was no longer able to physically attend classes; "once he dropped down to just one course, he was no longer able to be employed as a work-study student."  In September 2009, one of the Veteran's professors provided a statement that the Veteran was very conscientious and wanted to attend class, but was hindered by his deteriorating physical health.  She noted that she could remember that he had migraines that affected his ability to absorb information regarding her classes.

A November 2008 VA examination noted the Veteran's right shoulder caused him to be unable to do any significant repetitive movement of the shoulder, and he could not go above horizontal in movement.  A May 2009 examiner found that the Veteran was "at least capable of sedentary employment and most types of physical employment" secondary to his fibromyalgia and right shoulder disabilities.  The examiner provided this opinion despite feeling that the examination was unreliable due to the Veteran's responses.  A June 2014 headaches examination found that the Veteran had characteristic, very prostrating and prolonged headaches once a month, productive of severe economic inadaptability.  His headaches caused blurred vision, and he had to lie down for hours.  The headaches were unpredictable and could happen a few times a week, and he would "not be able to work any consistent schedule."

The December 2014 VA examinations included findings that his right shoulder impacts his ability to work by limiting employment requiring overhead work or lifting, pushing or pulling more than 15 lbs..  His December 2014 fibromyalgia examination found that he is limited from employment requiring walking more than 50 yards at a time, climbing a flight of stairs or ladder, standing for more than 15 minutes at a time or sitting for more than 30 minutes at a time, or performing tasks requiring frequent and repetitive bending of the low back.  His work would be impacted by increased absenteeism.

The evidence of record shows that the Veteran's employment was in inventory, requiring both clerical and physical work.  His fibromyalgia and shoulder significantly impacted his ability to perform physical tasks, and his fibromyalgia impacted his ability to sit or stand for moderate periods of time.  The Veteran currently has the highest rating under Diagnostic Code 5025 for fibromyalgia, which contemplates that the Veteran has widespread musculoskeletal pain and tender points, with fatigue, irritable bowel symptoms, depression, anxiety, stiffness, and sleep disturbance.  

Additionally, the Veteran has the complication of migraine headaches which do not allow him to work on a "consistent schedule" according to the 2014 examiner.  Although the Veteran's headaches are rating 30 percent from the reinstatement date of March 19, 2014, they were previously still a part of his disability picture as they were considered a part of his 40 percent rating for fibromyalgia beginning June 9, 2008.  Thus, throughout the TDIU claim on appeal, the Veteran's symptoms of migraine headaches have been service-connected, and their functional impact is considered throughout the appeal period despite the reinstatement date for a separate rating only beginning on March 14, 2009.  

As the Veteran's skill set is limited, and his fibromyalgia, right shoulder and headaches limit his ability to sit, stand, lift, carry, and maintain a reliable schedule, the Board finds that entitlement to TDIU is warranted throughout the period on appeal.  As noted above, the Veteran filed a claim of entitlement to TDIU on July 23, 2008.  This is also the date he filed the last increased rating claim before the Board (previously on appeal at the same time), thus Rice does not provide a different effective date.  Entitlement to TDIU is granted from July 23, 2008. 

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  Here, the Veteran's TDIU is not predicated on a single disability, but on the combined effects of his right shoulder disability, fibromyalgia and headaches.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) is not currently at issue. 


ORDER

Entitlement to extraschedular and schedular TDIU is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


